United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AK, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1797
Issued: September 16, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On August 12, 2014 appellant, through counsel, filed a timely appeal from a March 21,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to modify OWCP’s October 20,
1994 loss of wage-earning capacity (LWEC) determination.
On appeal, counsel contends that the LWEC determination was erroneous at its inception.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. The facts as set forth in the Board’s
prior decision are hereby incorporated by reference.2 The relevant facts are set forth below.
On December 18, 1991 appellant, then a 32-year-old postal distribution clerk, filed an
occupational disease claim alleging that work factors caused neck, arm, and hand pain. OWCP
accepted her claim for a cervical strain, bilateral carpal tunnel syndrome, bilateral ulnar nerve
compression, and left ulnar nerve transposition.
On June 15, 1994 appellant was offered a position as a modified clerk for the employing
establishment. The offer stated that in consideration of her injury/illness, she would be limited to
standing and sitting two to four hours a day, intermittent walking and lifting (1 to 10 pounds)
zero to one hour a day, twisting intermittently for one to two hours a day and continuous simple
grasping six to eight hours a day. The job duties included running edit reports on the keyers in
the unit, inputting time for the supervisors and checking and correcting the time for everyone in
the unit, and other duties that were within appellant’s medical limitations. The work hours were
listed as 3:30 p.m. to 12:00 midnight on Monday, Thursday, Friday, and Saturday, and 5:00 p.m.
to 1:30 a.m. on Sunday. Appellant’s salary would be unchanged. On July 7, 1994 she was
reemployed in this position.
By decision dated October 20, 1994, OWCP determined that appellant’s actual earnings
in the position of a modified clerk represented her wage-earning capacity and reduced her
compensation benefits to zero.
By letter dated October 8, 2004, the employing establishment amended appellant’s job
description and changed the position title to “rehab clerk.” The modified work duties included
nixie clerk duties; assisting facility safety coordinator with filing, data entry, and telephone calls;
and any other duties that may be available and be within her restrictions. The physical
requirements consisted of sitting up to eight hours a day, occasional standing, use of hands to
perform duties, and lifting not to exceed 10 pounds. The employing establishment noted in the
October 8, 2004 letter that the position of rehab clerk was tailored to meet appellant’s personal
physical limitations. It stated that, although she would “have and gain seniority,” she could not
be awarded any bid assignment unless she was medically certified to be able to perform the
physical requirements of the bid position. The letter also indicated that should appellant vacate
the position, the modified job would be abolished. Appellant accepted the rehab clerk job offer
on October 15, 2004.
By letter dated March 16, 2007, the employing establishment asked appellant to request
that her treating physician provide her current medical information/restrictions. It indicated that
failure to provide the information may result in the termination of her modified position.
Following receipt of updated restrictions from appellant’s physician, on July 18, 2008 the
employing establishment again modified appellant’s position to add manual casing up to four
hours, surface visibility (SV) scanning and placard printing up to four hours, and any other duties
that may be available within her medical restrictions. However, on August 1, 2008, appellant
2

Docket No. 13-475 (issued May 17, 2013).

2

rejected the modified job offer as she indicated that it was outside of her physical imitations as
set by her treating physician.
On August 25, 2008 the employing establishment modified the amended rehab clerk
position to limit casing to two hours a day, nixie section for two hours, surface visibility for up to
four hours a day, and any other duties within restrictions. Appellant rejected this position on
August 27, 2008. She received compensation from August 15, 2008 to January 2, 2009.
On September 25, 2008 the employing establishment modified the amended rehab clerk
position to limit casing and nixie section up to four hours a day alternating hands each hour; SV
scanning zero to four hours a day; and any other duties within her restrictions. Appellant then
accepted the modified job offer commencing January 3, 2009.
By letter dated September 2, 2010, the employing establishment sent appellant an
informational letter and informed her that the National Reassessment Process (NRP) had
completed a search for necessary tasks meeting her medical restrictions in all crafts and on all
tours within her facility and commuting area, and that based on this search, they were unable to
identify any available necessary tasks within her medical restrictions. Appellant was told not to
report back for duty unless she was contacted and informed that necessary work tasks had been
identified for her within her medical restrictions.
On September 14, 2010 appellant filed a claim for wage-loss compensation commencing
September 2, 2010. On December 14, 2010 OWCP denied modification of the October 20, 1994
LWEC determination, and this decision was affirmed by the hearing representative on
June 7, 2011.
By decision dated August 10, 2012, it denied appellant’s request for
reconsideration.
In a May 17, 2012 decision, the Board set aside OWCP’s August 10, 2012 decision as it
determined that appellant had requested modification of a LWEC determination and that OWCP
improperly treated this as a request for reconsideration. The Board instructed it to properly
adjudicate appellant’s request for modification of the LWEC determination.3
After remand, in a letter dated June 19, 2013, OWCP requested that appellant submit
arguments and relevant evidence pertaining to the job upon which the LWEC determination was
made. It also requested that the employing establishment submit information with regard to
appellant’s modified position. In response, the employing establishment submitted, inter alia, a
copy of the regular job description for a mail processing clerk. The duties included sorting
outgoing and incoming mail, loading mail onto automated equipment, preparing the work area,
and removing sorted mail from bins or other places. The job duties required heavy lifting (up to
70 pounds), heavy carrying, walking, and standing for eight hours a day. In a February 26, 2009
worksheet, the employing establishment noted that appellant was working with the rehabilitation
modified position, and was restricted to letter carrier/casing letters for two hours a day and
“nixes” as needed. All other listed duties were redacted.

3

Id.

3

By decision dated July 22, 2013, OWCP denied modification of the LWEC
determination.
On July 29, 2013 OWCP requested a telephone hearing before the hearing representative.
At the hearing held on January 2, 2014, counsel contended that OWCP should have
recognized the difference between a classified position, which one bids for, and nonclassified
position. Appellant testified that, prior to the injury, she worked as a clerk, which was a
classified open bid job, and that after the injury, she returned to work in a position with
limitations specifically determined for her. She also testified that when she was sent home under
NRP, it was not due to a reduction-in-force, and she was not sent home according to seniority.
Counsel testified that the circumstances by which she was sent home established that appellant’s
position was makeshift.
In a decision dated March 21, 2014, the hearing representative affirmed OWCP’s July 29,
2013 decision, as she determined that appellant had not met the criteria to modify the 1994
LWEC determination.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.4 OWCP procedures at Chapter 2.1501, and Board
precedent, contain provisions regarding the modification of a formal loss of wage-earning
capacity.5 The relevant part provides that a formal LWEC will be modified when: (1) the
original rating was in error; (2) the claimant’s medical condition has materially changed; or
(3) the claimant has been vocationally rehabilitated.6 Chapter 2.1501 further provides that FECA
Bulletin No. 09-05 should be consulted if the circumstances in the case indicated that the
position in question may have been withdrawn (in whole or in part) as a result of NRP.7 FECA
Bulletin No. 09-05 outlines the procedures OWCP should follow when limited-duty positions are
withdrawn pursuant to NRP.
If OWCP has issued a formal wage-earning capacity
determination, it must develop the evidence to determine whether a modification of that
determination is appropriate.8 FECA Transmittal No. 13-09 provides information regarding
updating Federal (FECA) Procedure Manual Chapters 2.814 to 2.816 and 2.1500 to 2.1501.9

4

Katherine T. Kreeger, 55 ECAB 633 (2004).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity
Decisions, Chapter 2.1501 (June 2013); L.P., Docket No. 14-344 (issued December 4, 2014).
6

Id. at Chapter 2.1501.3(a).

7

Id. at Chapter 2.815(c)(2)(a).

8

FECA Bulletin No. 09-05 (issued August 18, 2009).

9

FECA Transmittal No. 13-09 (issued June 4, 2013).

4

OWCP procedures further provide that the party seeking modification of a formal loss of
wage-earning capacity decision has the burden to prove that one of these criteria has been met.10
OWCP’s procedures provide that factors to be considered in determining whether the
claimant’s work fairly and reasonably represents his or her wage-earning capacity include the
kind of appointment, that is, whether the position is temporary, seasonal or permanent and the
tour of duty, that is, whether it is part time or full time.11 Further, a makeshift or odd-lot position
designed for a claimant’s particular needs will not be considered suitable.12 The Board has
discussed several factors that may support a finding that the offered position was makeshift in
nature. These factors include: (1) the position did not have an official title or formal position
description; (2) there were strict limitations, such as five-pound lifting and no casing of mail,
which indicated that the claimant would not be able to secure a position in the community at
large with such limited duties; (3) the claimant did not perform any meaningful tasks in the
position; and (4) the job appeared to be temporary in nature.13
ANALYSIS
The Board finds that the modified position on which the October 20, 1994 LWEC
determination was based was makeshift in nature. As such the March 21, 2014 decision must be
reversed as appellant has established that modification of the LWEC determination is warranted.
OWCP accepted appellant’s claim for cervical strain, bilateral carpal tunnel syndrome,
bilateral ulnar nerve compression, and left ulnar nerve transposition. On July 7, 1994 appellant
was reemployed by the employing establishment as a modified clerk. On October 20, 1994
OWCP determined that her actual earnings in her position represented her LWEC and reduced
her compensation benefits to zero. Appellant continued working modified duties, with an
interruption from August 15, 2008 to January 2, 2009, until September 2, 2010, when she was
sent home under NRP.
When an LWEC decision has been issued, as provided in Chapter 2.1501of the procedure
manual, FECA Bulletin No. 09-05 requires OWCP to develop the evidence to determine whether
a modification of the decision is appropriate.14 FECA Bulletin No. 09-05 directs OWCP to
confirm that the record contains documentary evidence supporting that the position on which the
wage-earning capacity determination was made was an actual bona fide position. It further
requires OWCP to review whether current medical evidence supports work-related disability and
establishes that the current need for limited-duty and medical treatment as a result of residuals of

10

Supra note 5 at 2.1501.4 (June 2013); L.P., supra note 5 citing Stanley B. Plotkin, 51 ECAB 700 (2000).

11

Id. at Chapter 2.815.5(c)(1).

12

Id. at Chapter 2.815.5.c(2)(a).

13

T.P., Docket No. 14-1207 (issued November 7, 2014); V.H., Docket No. 14-2076 (issued March 5, 2014).

14

Supra note 8.

5

the employment injury and to further develop the evidence from both appellant and the
employing establishment if the records lack current medical evidence.15
FECA Bulletin No. 09-05 further states that OWCP, in an effort to proactively manage
these types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the wage-earning
capacity determination was based was a bona fide position at the time of the wage-earning
capacity decision.16
OWCP’s LWEC determination of October 20, 1994 was based on a job offer of
June 15, 1994. The evidence establishes that the position had a title, i.e., modified clerk, and
specific work hours. However, the June 15, 1994 position description clearly stated that
appellant’s assignment would have strict limitations and was specifically set to be within her
physician’s medical limitations. These restrictions required her to perform significantly less
physical duties than other clerks. For example, a position as a clerk required heavy lifting (up to
70 pounds), heavy carrying, walking and standing for eight hours a day. The duties of
appellant’s position limited her to standing two to four hours a day, walking intermittently up to
one hour a day, and lifting intermittently 1 to 10 pounds for up to one hour a day. The job
description for a clerk involved sorting outgoing and incoming mail, loading mail onto
automated equipment, preparing work area, and removing sorted mail from bins or other places.
Appellant’s position involved running edit reports, inputting time and “other duties that are
within her physician’s medical limitations.” At the time of the June 15, 1994 job offer, she was
not required to case mail, but was instead restricted to very limited sedentary-type duties.
Despite the fact that appellant’s duties were limited, her salary remained unchanged.
The Board notes that the evidence of appellant’s employment history subsequent to the
LWEC decision also confirms that the position was makeshift. On August 8, 2004 the
employing establishment modified the duties of appellant’s position. While informing appellant
of the new rehab clerk job offer, it clearly noted that failure to provide medical information may
result in the termination of the rehab clerk modified position. Furthermore, the employing
establishment indicated that the position was tailored to meet appellant’s physical limitations.
This was followed by another attempt by the employing establishment on July 18, 2008 to
change her position description, an offer which appellant temporarily rejected, and this resulted
in her being out of work and paid compensation from August 15, 2008 to January 2, 2009, after
which she returned to the rehab clerk job.
Accordingly, the treatment of appellant subsequent to the LWEC determination,
including job offers written to accommodate appellant’s medical restrictions, the statement that
although appellant continued to have seniority but could not bid on other assignments until she
could meet all of the requirements, as well as the admission by the employing establishment that
the position was not available to the community-at-large, indicate the position on which the

15

Id.

16

L.P., supra note 5.

6

LWEC decision was made was makeshift.17 The Board notes that OWCP did not issue a new
LWEC determination based on the new job assignments.
The Board further notes that the hearing representative, in affirming the denial of the
modification of LWEC determination, stated that there was no evidence that appellant was
released from her position as a result of her condition or because work was not available for
medical reasons, but rather she was released as a result of the NRP based on the needs of the
employing establishment. The hearing representative indicated that appellant was not singled
out because of her condition. The Board cannot affirm this finding. In the September 2, 2010
letter to appellant, the employing establishment clearly stated that a search for necessary tasks
meeting her medical restrictions in all crafts and on all tours within her facility and commuting
area was unable to identify any available necessary tasks within her medical restrictions, and that
she was not to report to work unless she was contacted and informed that necessary work tasks
had been identified for her within her medical restrictions.
A basis for modifying a LWEC determination is to establish that the original decision
was in error.18 The Board finds under the facts of this case that the modified assignment upon
which the LWEC determination was made was makeshift in nature. The assignment was created
to accommodate appellant’s restrictions and the duties outlined did not constitute a bona fide job
that would be available to the community-at-large.19 The position, therefore, does not fairly and
reasonably represent appellant’s LWEC and the October 20, 1994 LWEC determination was
erroneous. As the position on which the October 20, 1994 decision was based was makeshift in
nature, appellant met her burden of proof to establish that the LWEC determination should be
modified.
CONCLUSION
The Board finds that appellant has established that modification of the October 20, 1994
LWEC determination is warranted. The case will be returned to OWCP for further action
consistent with this opinion.

17

See A.T., Docket No. 14-82 (issued July 15, 2014).

18

Federal (FECA) Procedure Manual, supra note 10.

19

See supra note 17.

7

ORDER
IT IS HEREBY ORDERED THAT the March 21, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: September 16, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

8

